723 N.W.2d 880 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Louis Lee BRIGGINS, Jr., Defendant-Appellant.
Docket No. 132068. COA No. 268226.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the July 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.